41 A.3d 1278 (2012)
Barbara L. AUBREY, Individually and as Executor of the Estate of James R. Aubrey, Deceased and Jennifer Aubrey
v.
PRECISION AIRMOTIVE LLC, Precision Airmotive Corporation and Mark IV Industries, Inc., Lycoming a/k/a Textron Lycoming Reciprocating Engine Division, a Division of Avco Corporation.
Petition of Precision Airmotive Corporation and Precision Airmotive, LLC ("Precision").
Nos. 3 EM 2011, 4 EM 2011, 5 EM 2011
Supreme Court of Pennsylvania.
April 3, 2012.

ORDER
PER CURIAM.
AND NOW, this 3rd day of April, 2012, the Petition for Leave to File a Petition for Allowance of Appeal Nunc Pro Tunc and the Application for Leave to File Reply in Support of Petition for Leave to File a Petition for Allowance of Appeal Nunc Pro Tunc are DENIED.